Citation Nr: 1300034	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-35 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from November 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 RO decision.  A notice of disagreement was received in June 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

The issue of entitlement to a compensable initial disability rating for service-connected right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ear hearing loss was incurred in active duty service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Left Ear Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary for Health held in an October 4, 1995, memorandum opinion that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In multiple statements, the Veteran has expressed his contention that he suffers from hearing loss in both ears as a result of noise exposure during military service involving duty working on the flight deck of an aircraft carrier.  The Board notes that the Veteran's exposure to in-service acoustic trauma has been established and is not in dispute.  Indeed, the Veteran has already been granted service connection for right ear hearing loss and for bilateral tinnitus on the basis that his qualifying current right ear hearing loss and bilateral tinnitus are consequences of acoustic trauma during military service.

The Board's analysis now focuses upon the decisive element: the question of whether the Veteran has left ear hearing loss qualifying to be considered disabling.

The Veteran underwent a VA examination in November 2008.  The November 2008 VA examination report documents the Veteran's description of history and symptoms.  Speech recognition testing showed a score of 100 percent for the left ear.  Audiometric testing showed puretone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
25
40
LEFT
15
10
10
20
20

The November 2008 VA examiner found that the Veteran's shown hearing loss and tinnitus were at least as likely as not related to his in-service acoustic trauma; however, the examiner diagnosed hearing loss only in the right ear and expressly noted "normal" findings for the left ear.  The audiometric data reported in the November 2008 VA examination report shows that none of the criteria for hearing loss disability under 38 C.F.R. § 3.385 were met for the left ear.  (The Board observes in passing that the other information in the report, including the bone conduction test results, presents no other suggestion of meeting the applicable criteria for hearing loss disability.)

The Veteran underwent another VA examination in August 2010.  The August 2010 VA examination report documents the Veteran's description of history and symptoms.  Speech recognition testing showed a score of no lower than 94 percent for the left ear (the report shows "100 - 94%," with a characterization of "Excellent (Normal)").  Audiometric testing showed puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
25
35
45
LEFT
20
25
20
25
30

The August 2010 VA examiner diagnosed "Normal to Mild" sensorineural hearing loss in the left ear.  However, this statement of diagnosis does not establish hearing loss disability for VA compensation purposes.  The essential objective audiometric data reported in the August 2010 VA examination report shows that none of the criteria for hearing loss disability under 38 C.F.R. § 3.385 were met for the left ear.

The Veteran's September 2009 written statement also directs attention to a July 2009 VA treatment record that is of some significance in this case.  Significantly, the July 2009 VA audiology report states that puretone audiometric testing was performed, but the results were not documented in the report; the report includes a note instructing to "Review audiogram in CPRS for additional threshold information."  The referenced audiogram is not contained in the current claims file (including in VA), and the Board would be required to remand this case to obtain a printout of the puretone audiogram were it not granting service connection for left ear hearing loss based upon the evidence currently available for review.  However, the Board notes that the July 2009 VA audiology report does contain speech discrimination test results that show scores of "88% bilaterally."  If the Board presumes that the speech discrimination evaluation was performed with the Maryland CNC test as required for VA compensation evaluation purposes, then the score of 88 percent in the left ear would meet the criteria to establish hearing loss disability for VA compensation purposes (being less than 94 percent).

In light of the fact that the July 2009 audiological evidence is presented in a VA audiologist's evaluation in a VA facility, the Board finds it reasonable to presume that VA's adopted standard Maryland CNC testing was applied for the speech discrimination testing.  As there is no suggestion to the contrary, the Board finds that the July 2009 VA audiology report's findings show left ear hearing loss disability for VA compensation purposes.

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The July 2009 VA audiology report shows the presence of left ear hearing loss disability during the pendency of this claim (the claim was filed in September 2008).  Therefore, the Board is satisfied that the claimed chronic disability of hearing loss is shown to support the claim of service connection despite the fact that the later August 2010 VA examination report does not show the disability.  In making this determination, the Board has considered that the August 2010 VA examination report's own findings very nearly meet the criteria for left hearing  loss disability themselves; the report shows speech recognizition scoring as low as 94 percent (the lowest possible score that would fail to meet the criteria for hearing loss disability), and the report's puretone thresholds would separately meet the criteria for hearing loss disability were the 1000 Hz and 3000 Hz thresholds each merely 1 decibel higher.  The Board also observes that a September 2010 VA audiology record refers to the Veteran's most recent August 2010 VA examination in connection with this appeal, and states that "test results at that time were significantly better than the test results obtained for the hearing aid fitting."

The Board thus finds that the July 2009 VA audiology report's indication of hearing loss meeting the VA criteria to be considered disabling is not so inconsistent with the other evidence of record, with particular attention to the more recent August 2010 VA examination report which shows left ear hearing loss very nearly meeting the criteria for disability itself.  The Board concludes that the Veteran has been diagnosed with left ear hearing loss disability.

The remaining matter for the Board's consideration then is to determine whether the Veteran's shown left ear hearing loss disability is etiologically linked to service.  The November 2008 VA examination report presented an expert medical opinion indicating that the Veteran's right ear hearing loss and bilateral tinnitus are at least as likely as not related to the Veteran's military noise exposure.  The Veteran's claimed noise exposure appears to be reasonably consistent with the nature of his service.  Significantly, the Veteran's right ear hearing loss and bilateral tinnitus have already been recognized by VA as service connected disabilities on the basis of having been caused by in-service noise exposure.  There is no contrary evidence on the questions of in-service acoustic trauma and etiological link.

In recognition of the fact that VA has already essentially conceded noise exposure in granting service connection for right ear hearing loss and tinnitus, the Board finds that the evidence as it stands is at least in equipoise on the question of left ear hearing loss.  As such, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for left ear hearing loss is therefore warranted.  38 U.S.C.A. § 5107(b).

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that the RO letter in September 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for left ear hearing loss disability is warranted.  To this extent, the appeal is granted.


REMAND

The issue remaining in current appellate status is entitlement to an increased initial disability rating for service-connected right ear hearing loss.  The Board acknowledges that the Veteran had a VA audiological examination in August 2010.  Nevertheless, the Veteran is now also service-connected for left ear hearing loss in addition to right ear hearing loss.  The issue of entitlement to a compensable evaluation for right ear hearing loss is inextricably intertwined with the assignment of the initial rating for the left ear hearing loss disability (based on the grant of service connection in the present Board decision).  Under 38 C.F.R. § 4.85, the numeric designation of hearing impairment is based on the puretone threshold average and speech discrimination in both ears.  Therefore, the assignment of the disability rating for the left ear hearing loss will directly impact the rating assigned for the right ear.  For this reason, the Board cannot adjudicate the increased rating claim for the right ear hearing loss until a rating is assigned for the left ear hearing loss disability; the Board lacks jurisdiction to assign in the first instance the initial disability rating for the newly service-connected left ear hearing loss.  As the claim must be remanded for the foregoing reason, any recent VA treatment records should be obtained and the Veteran should be scheduled for a current VA audiological examination.

Additionally, the Board notes that the July 2009 VA audiology evaluation report indicates that the Veteran's hearing acuity was examined with puretone audiometric testing at that time, but that the results of this pertinent testing were only documented in CPRS; no copy of these results have been included in the claims-file.

Finally, the Board also observes that a September 2010 VA audiology record refers to the Veteran's most recent August 2010 VA examination in connection with this appeal, and states that "test results at that time were significantly better than the test results obtained for the hearing aid fitting."  This statement could arguably suggest that the Veteran's hearing loss disability has become more severe since the time of his last VA examination for rating purposes.  This further raises a need for a new VA examination to evaluate the current severity of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain copies of all pertinent outstanding VA treatment records from the appropriate VAMC sources.  All information that is not duplicative of evidence already in the claims folder should be obtained.  VA treatment records secured for the record should include all audiometry reports stored electronically (and not associated with the claims file), to specifically include obtaining those in the computerized patient record system (CPRS) such as those referenced in the July 2009 VA audiology consultation report ("Review audiogram in CPRS for additional threshold information").

2.  The RO should take appropriate action to implement the above Board decision awarding service connection for left ear hearing loss disability.

3.  The Veteran should also be scheduled for a VA audiological examination to ascertain the current severity of his hearing loss disability.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue remaining on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


